Citation Nr: 0737235	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tremors of the 
tongue, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2007).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and stomach pains, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317 (2007).

3.  Entitlement to service connection for right renal cyst, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

4.  Entitlement to service connection for nausea and bladder 
spasms, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2007).

5.  Entitlement to service connection for major depression.

6.  Entitlement to service connection for muscle and joint 
pains, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2007).

7.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

8.  Entitlement to service connection for respiratory 
disorders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317 (2007).

9.  Entitlement to service connection for menstrual 
disorders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317 (2007).

10.  Entitlement to an initial compensable disability rating 
for follicular mucinosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to February 
1993, including service in the Southwest Asia Theater of 
operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issues of service connection for headaches, muscle and 
joint pains, respiratory and menstrual disorders, and an 
initial rating for a skin disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran does not have a current diagnosis of 
disability manifested by complaints of tongue tremors; 
complaints of tongue tremors did not begin in service; 
symptoms of tongue tremors have not been continuous since 
service separation; symptoms of tongue tremors have not 
manifested to a compensable degree (10 percent) since service 
separation.  

3.  The veteran's complaints of stomach pains are related by 
competent medical evidence to diagnosed GERD.  There is no 
competent medical evidence that establishes a nexus between 
the veteran's GERD and active military service.  

4.  There is no competent medical evidence that establishes a 
nexus between the veteran's right renal cyst and active 
service; symptoms of right renal cyst have not manifested to 
a compensable degree (10 percent) since service separation.  

5.  The veteran does not have a current diagnosis of 
disability manifested by complaints of nausea and bladder 
spasms; complaints of nausea and bladder spasms did not begin 
in service; symptoms of nausea and bladder spasms have not 
been continuous since service separation; symptoms of nausea 
and bladder spasms have not manifested to a compensable 
degree (10 percent) since service separation.  

6.  There is no competent medical evidence that establishes a 
nexus between the veteran's major depression and active 
military service.  


CONCLUSIONS OF LAW

1.  Claimed tongue tremors was not incurred in or aggravated 
by active service, nor may tongue tremors be presumed as due 
to a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).

2.  GERD and stomach pains were not incurred in or aggravated 
by active service, nor may GERD and stomach pains be presumed 
as due to a qualifying chronic disability.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2007).  

3.  Right renal cyst was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).  

4.  Claimed nausea and bladder spasms were not incurred in or 
aggravated by active service, nor may nausea and bladder 
spasms be presumed as due to a qualifying chronic disability.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2007).  

5.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in October 2001 was sent to the 
veteran prior to the initial AOJ decision in this matter and 
informed the appellant of what evidence was needed to 
establish a service connection claim, including as due to an 
undiagnosed illness, of what VA would do or had done, what 
evidence she should provide, informed the appellant that it 
was her responsibility to help VA obtain medical evidence or 
other non-government records necessary to support her claims, 
and asked her to provide any information in her possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's active duty service medical records and 
outpatient treatment records from the Augusta VA Medical 
Center (VAMC) and the Eisenhower Army Medical Center.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  Further, the veteran was afforded a 
VA medical examination in April 2002 and her claims file was 
reviewed by the VA examiners.  Thus, an additional VA 
examination, pursuant to 38 U.S.C.A. § 5103A (d)(2) and 
38 C.F.R. § 3.159(c)(4)(i), is unnecessary prior to final 
adjudication of this appeal.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date, if service connection was granted 
on appeal.  Since the veteran's service connection claims 
addressed in this decision are being denied, no disability 
rating or effective date will be assigned, so the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  The appellant 
and her representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The Board finds that the evidence of record -service medical 
records, VA medical treatment records, VA examination, and 
lay statements -- is adequate for determining whether the 
criteria for service connection for tongue tremors, stomach 
disorders, right renal cyst, nausea and bladder spasms, and 
major depression have been met.  Accordingly, the Board finds 
that the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of her claims 
addressed in this decision and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that her tongue tremors, stomach 
disorders, right renal cyst, nausea and bladder spasms, and 
major depression were due to her military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  In the present appeal, the veteran's DD Form 214 
shows that she was in receipt of a Southwest Asia Service 
Medal with 3 Bronze Stars and a Kuwait Liberation Medal.  In 
turn, the Board finds that the veteran was a Persian Gulf 
veteran, who served in Southwest Asia.  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Service Connection for Tongue Tremors

Service medical records fail to show any complaints of or 
treatment for tongue tremors in service.  At her separation 
examination in January 1993, the veteran did not report any 
tongue conditions and was found to be clinically normal for 
her tongue upon discharge.

Similarly, post-service medical treatment records fail to 
show any complaints of or treatment for the veteran's 
reported tongue tremors.  In April 2002, the veteran 
underwent a VA medical examination, where she reported fine 
tremors of her tongue.  Upon examination, the veteran had a 
tremor of her tongue.  However, her cranial nerve examination 
II-XII was grossly normal.  The VA examiner opined that there 
were no organic reasons to the tongue tremors.   

Given the above findings, the VA examiner did not provide a 
diagnosis of chronic disorder for the veteran's tongue 
tremors.  Thus, a preponderance of the evidence is against 
service connection for tongue tremors as directly incurred in 
service.  

The remaining issue concerns whether the veteran may be 
service connected for her tongue tremors as an undiagnosed 
illness under 38 C.F.R. § 3.317.  The Board finds that 
although the veteran reported tongue tremors, there is no 
objective medical evidence showing that the veteran had a 
chronic illness of tongue tremors, which became manifest 
either during her service in the Persian Gulf War, or to a 
compensable degree (10 percent) since service separation.  
There was no finding of loss of motor function of the tongue.  
Thus, the current reports of tongue tremors have not 
manifested in such symptoms analogous to moderate and 
incomplete paralysis of the tongue as required for a 
compensable rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8882-8212 (2007).  

Given the lack of a diagnosed disorder for the veteran's 
tongue tremors and evidence that her tongue tremors 
manifested to a compensable degree (10 percent) since service 
separation, her claim for service connection for tongue 
tremors, including as due to a qualifying chronic disability, 
must be denied.  38 C.F.R. §§ 3.303, 3.317.

Service Connection for GERD and Stomach Pains

Service medical records fail to show any complaints of or 
treatment for stomach conditions in service.  Similarly, at 
her separation examination in January 1993, the veteran did 
not report any stomach conditions and was found to be 
clinically normal upon discharge for her stomach.

Post-service medical records include treatment records from 
the Augusta VAMC and Eisenhower Army Medical Center and a VA 
examination report.  The earliest medical diagnosis 
concerning the veteran's stomach condition is in March 1998 
at the Eisenhower Army Medical Center.  The veteran was 
treated for complaints of stomach pains and was diagnosed 
with GERD.  She continues to receive treatment for her GERD 
at the Augusta VAMC.

The veteran underwent a VA medical examination in April 2002, 
where she reported a history of stomach pains.  Upon 
examination, her abdomen had no organomegaly, guarding, 
tenderness, or rigidity.  Her bowel sounds were normal.  An 
ultrasound of the veteran's stomach excluded possible 
gallstones.  The VA examiner reviewed the veteran's VA 
treatment records and diagnosed the veteran with severe GERD.  
Thus, evidence shows that the veteran's complaints of stomach 
pains are related by competent medical evidence to a 
diagnosis of severe GERD.  Since competent medical evidence 
shows that the veteran's stomach pains are related to a 
diagnosed disability, the provisions for a presumptive 
disability, under 38 C.F.R. § 3.317, as due to a qualifying 
chronic disability have not been met. 

On the question of direct service connection, the Board 
observes that the veteran made no reports of stomach 
conditions while in service.  Further, the veteran was not 
diagnosed with GERD until March 1998, approximately 5 years 
after discharge.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's GERD to service, 
service connection for GERD is not warranted.

In sum, the veteran's complaints of stomach pains are related 
by competent medical evidence to a diagnosis of severe GERD.  
Further, the weight of the competent medical evidence shows 
that the currently diagnosed severe GERD is not related to 
any in-service injury or disease.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the claim for service connection for severe GERD, including 
as due to a qualifying chronic disability.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.

Service Connection for Right Renal Cyst

Service medical records fail to show any complaints of or 
treatment for a right renal cyst.  The veteran's right renal 
cyst was first found in July 2000 by a sonogram of her 
abdomen.  In April 2002, the veteran underwent a VA medical 
examination, where an ultrasound revealed that she had a 
simple right renal cyst.  

On the question of direct service connection, the Board 
observes that the veteran made no reports of any kidney 
conditions while in service.  Further, the veteran's renal 
cyst was not diagnosed until July 2000, approximately 7 years 
after discharge.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's right renal cyst 
to service, service connection for right renal cyst is not 
warranted.

The remaining issue concerns whether the veteran may be 
service connected for her right renal cyst as an undiagnosed 
illness under 38 C.F.R. § 3.317.  The Board finds that there 
is no objective medical evidence showing that the veteran had 
a chronic illness of right renal cyst, which became manifest 
either during her service in the Persian Gulf War, or to a 
compensable degree (10 percent) since service separation.  
The current finding of right renal cyst have not manifested 
in such symptoms analogous to an abscess of the kidney, which 
is rated as urinary tract infection.  Long-term drug therapy, 
1 to 2 hostpitalizations per year and/or requiring 
intermittent intensive management is required for a 
compensable rating for urinary tract infection.  See 
38 C.F.R. § 4.115a, Diagnostic Codes 8875-7501 (2007).  

Given the lack of medical evidence showing that the veteran's 
right renal cyst manifested to a compensable degree (10 
percent) since service separation, her claim for service 
connection for right renal cyst, including as due to a 
qualifying chronic disability, must be denied.  38 C.F.R. 
§§ 3.303, 3.317.

Service Connection for Nausea and Bladder Spasms

The veteran contends that she suffers from residuals effects 
of nerve agent pills, including nausea and bladder spasms.

Service medical records show that in March 1992 the veteran 
received treatment for nausea and frequent urination.  In 
July 1992, she received treatment for nausea and diarrhea.  
These records do not show that the veteran ingested nerve 
agent pills or correlate her symptoms to possible ingestion 
of nerve agent pills.  Further, the veteran made no further 
complaints for nausea and frequent urination after her 
initial treatment.  There was no evidence of bladder spasms.  
In January 1993, the veteran underwent a separation 
examination, where she made no reports of any continuing 
nausea or urination problems.  She was found to be clinically 
normal upon discharge from service.  

Post-service medical treatment records fail to show any 
complaints of or treatment for the veteran's reported nausea 
or bladder spasms.  In April 2002, the veteran underwent a VA 
medical examination, where she reported having felt nauseated 
and frequent urination after taking a nerve agent pill.  She 
also reported that these symptoms subsided within days after 
she discontinued taking the nerve agent pill.  She did not 
provide any further descriptions of current symptoms relating 
to nausea or bladder spasms.  As a result, the VA examiner 
listed transient cholinergic reactions to nerve agent pills 
as an assessment.

Given the above findings, the VA examiner did not provide a 
diagnosis of a chronic disorder for the veteran's claimed 
nausea and bladder spasms.  Further, there is no medical 
evidence linking the veteran's claimed symptoms to the 
ingestion of nerve agent pills.  Thus, a preponderance of the 
evidence is against service connection for nausea and bladder 
spasms as directly incurred in service.  

The remaining issue concerns whether the veteran may be 
service connected for her nausea and bladder spasms as an 
undiagnosed illness under 38 C.F.R. § 3.317.  The Board finds 
that although the veteran reported nausea and bladder spasms, 
there is no objective medical evidence showing that the 
veteran had a chronic illness of nausea and bladder spasms, 
which became manifest either during her service in the 
Persian Gulf War, or to a compensable degree (10 percent) 
since service separation.  The current reports of nausea and 
bladder spasms have not manifested in such symptoms analogous 
to a bladder injury rated as voiding dysfunction as required 
for a compensable rating under 38 C.F.R. § 4.48a, Diagnostic 
Codes 8875-7517 (2007).  Specifically, the veteran does not 
require the wearing of absorbent materials, which must be 
changed less than two times per day.  Further, the veteran 
does not meet the compensable rating requirements under 
urinary frequency requiring daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night.

Given the lack of a diagnosed disorder for the veteran's 
nausea and bladder spasms and evidence that her nausea and 
bladder spasms manifested to a compensable degree (10 
percent) since service separation, her claim for service 
connection for nausea and bladder spasms, including as due to 
a qualifying chronic disability, must be denied.  38 C.F.R. 
§§ 3.303, 3.317.

Service Connection for Major Depression

The veteran contends that her depression was incurred during 
her military service.

Service medical records fail to show any complaints of or 
treatment for depression in service.  Similarly, at her 
separation examination in January 1993, the veteran did not 
report any psychiatric conditions and was found to be 
clinically normal upon discharge.  Post-service medical 
records include treatment records from the Augusta VAMC and 
Eisenhower Army Medical Center and a VA psychiatric 
examination report.  The earliest medical treatment 
concerning the veteran's psychiatric condition was in 
December 1997 at the Eisenhower Army Medical Center.  The 
veteran was evaluated and diagnosed with adjustment disorder 
with depressed symptoms and partner relational problems.

The veteran underwent a VA psychiatric medical examination in 
April 2002, where she reported receiving treatment in 
service.  The veteran claimed that, after her divorce in 
1992, she was seen at the Fort Gordon clinic and was placed 
on medication.  After examination, the VA examiner found that 
the veteran suffered from major depressive disorder without 
psychosis.  

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking her major depression to service.  Service medical 
records do not corroborate the veteran's report of having 
received treatment for depression in service.  Medical 
evidence shows that in 1992 the veteran received various 
treatments for symptoms related to her right upper extremity, 
but not for any psychiatric conditions.  Further, the Board 
finds that available medical records do not indicate the 
required showing of continuity of symptoms after separation.  
The earliest treatment for the veteran's depression was noted 
in December 1997, approximately 4 years after the veteran's 
discharge from the military.  See 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence linking the veteran's 
major depression to service, the veteran's claim must be 
denied.  

Finally, the appellant and her representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claims; it follows that, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for tremors of the tongue, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for GERD and stomach pains, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for right renal cyst, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for nausea and bladder spasms, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.

Service connection for major depression is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  On remand, the AOJ should address any 
notice deficiencies for the remaining issues on appeal.

The duty to assist includes obtaining service personnel 
records, VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

Service medical records show that in September 1990 the 
veteran was treated for headaches and nausea.  In March 1992, 
the veteran reported experiencing nausea, diarrhea, and 
irregular menstrual cycles.  Between August and October 1992, 
the veteran was treated for various injuries to her right 
upper extremity.  In December 1992, she was treated for 
headaches and bronchitis.  Finally, in January 1993, she was 
treated for headaches and respiratory conditions.  A 
separation examination in January 1993 shows that the veteran 
was found to be clinically normal upon discharge with the 
exception of a cyst in her vaginal area.  

Post-service medical records document the veteran's continued 
complaints of and treatments for headaches from February 1994 
to June 2002.  These treatments show a mix of possible 
diagnosis for migraine and tension headaches.  Regarding the 
veteran's respiratory conditions, she intermittently, but 
consistently was diagnosed with bronchitis.  In an April 2002 
VA examination, the VA examiner diagnosed her with bronchial 
asthma and reactive airway disease.  As for her claimed 
menstrual disorder, the veteran was diagnosed with the human 
papilloma virus (HPV) in August 2000 and continues to receive 
treatment for her condition.  Lastly, the veteran underwent 
treatment for her complaints of lower back pains and pain 
radiating down her lower extremities.  A magnetic resonance 
imaging (MRI) conducted in July 2000 revealed non-specific 
degeneration without stenosis or herniation.  Further, at the 
April 2002 VA examination, the veteran reported symptoms of 
fatigue and arthralgia in her upper extremities.  As a 
result, the VA examiner ordered rheumatologic examinations 
for the veteran to determine the etiology of her symptoms.  
These tests are not contained in the claims file for review.  
On remand, the AOJ should attempt to obtain any tests 
conducted at the April 2002 VA examination.

The Board further notes that the April 2002 VA examinations 
in the veteran's claims file do not include opinions on 
whether her symptoms of headaches, respiratory and menstrual 
disorders, and muscle and joint pains are either diagnosed 
disorders due to her service or are undiagnosed disorders 
incurred during the veteran's service in the Southwest Asia 
Theater of operations.

On remand, the AOJ should ask the veteran to identify all 
health care providers that have treated her for headaches, 
respiratory and menstrual disorders, muscle and joint pains, 
and her service-connected follicular mucinosis, since June 
2002, if not already in the claims file.  

On remand, after receipt of any available medical records, 
the veteran should be scheduled for VA examinations, by the 
appropriate specialists to ascertain the nature, extent, and 
etiology of the veteran's headaches, respiratory and 
menstrual disorders, and muscle and joint pains.  The 
examiners should indicate whether any disorders found were 
incurred during active service.  

Further, the veteran should be afforded a more recent VA 
dermatology examination, by the appropriate specialist, to 
determine the extent of her service-connected follicular 
mucinosis.  Significantly, the Court concluded in Ardison v. 
Brown, 2 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. 
App. 675, 676 (1992), that whenever possible examinations of 
skin conditions should be made when most disabling.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the service department, to verify the 
veteran's military occupational 
specialty.  Then, the AOJ should request 
from NPRC and any other source referred 
by NPRC the appellant's complete service 
personnel records.

3.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated her for headaches, 
respiratory and menstrual disorders, 
muscle and joint pains, and her service-
connected skin condition since June 2002.  
The AOJ should attempt to obtain records 
from each health care provider she 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the AOJ should 
obtain the rheumatologic tests referred 
to in the April 2002 VA examination.  If 
records are unavailable, please have the 
health care provider so indicate.

4.  After completion of the above, the 
veteran should be scheduled for VA 
examinations, by the appropriate 
specialists, regarding the veteran's 
claimed disorders of headaches, 
respiratory and menstrual disorders, and 
muscle and joint pains.  The examiner 
should ascertain the nature, extent, and 
etiology of any disabilities.  The claims 
file must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and the reports 
should so indicate.  The examiners should 
perform any tests deemed necessary for an 
accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present 
regarding headaches, respiratory and 
menstrual disorders, and muscle and joint 
pains.  After asking the veteran about 
the history of her disorders and 
reviewing the claims file, the examiners 
should offer opinions as to whether any 
disorder is at least as likely as not (50 
percent or more probability) began 
during, or was aggravated as the result 
of active service, including the 
veteran's service in the Southwest Asia 
Theater of operations.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiners should state 
the reasons why.

5.  In addition, the veteran should be 
scheduled for a VA dermatology 
examination, by the appropriate 
specialist, regarding the veteran's 
service-connected follicular mucinosis.  
The examiner should ascertain the nature 
and extent of her disability.  
Specifically, said examination should be 
scheduled when the veteran's skin 
disorder is most disabling.  Bowers, 
Ardison, supra. The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments in accordance with 
the latest AMIE worksheet for rating skin 
disorders.  The examiner should be 
provided with copies of the old and new 
rating criteria for skin conditions to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected follicular mucinosis.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected follicular mucinosis, including 
exfoliation, ulceration, percentage of 
areas affected, and any systemic 
therapies.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

6.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for service connection for 
headaches, respiratory and menstrual 
disorders, and muscle and joint pains and 
her claim for a compensable initial 
rating for follicular mucinosis.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


